Digitally signed by
                           Illinois Official Reports                          Reporter of Decisions
                                                                              Reason: I attest to the
                                                                              accuracy and integrity
                                                                              of this document
                                  Appellate Court                             Date: 2017.02.17
                                                                              10:55:39 -06'00'




                  In re Marriage of Armstrong, 2016 IL App (2d) 150815



Appellate Court       In re MARRIAGE OF LUANNE ARMSTRONG, Petitioner-
Caption               Appellee, and MARK ARMSTRONG, Respondent-Appellant.



District & No.        Second District
                      Docket No. 2-15-0815



Filed                 December 29, 2016



Decision Under        Appeal from the Circuit Court of Du Page County, No. 03-MR-422;
Review                the Hon. Linda E. Davenport, Judge, presiding.



Judgment              Affirmed.



Counsel on            Robert G. Black, of Law Offices of Robert G. Black, of Naperville, for
Appeal                appellant.

                      Bruce M. Rose, of Law Office of Bruce Rose, and Lucy Vazquez, of
                      Law Office of Christopher D. Edmonds, Ltd., both of Westchester, for
                      appellee.



Panel                 JUSTICE McLAREN delivered the judgment of the court, with
                      opinion.
                      Justices Schostok and Spence concurred in the judgment and opinion.
                                               OPINION

¶1        Petitioner, Luanne Armstrong, and respondent, Mark Armstrong, married in October 1993,
     in Illinois. Two children were born of the marriage. In July 2002, a Connecticut court ordered
     the dissolution of the parties’ marriage, and in February 2003, the same court ordered Mark to
     pay child support and “spousal support,” or maintenance. 1 Shortly thereafter, the parties
     relocated to Du Page County, Illinois, and the circuit court of Du Page County granted Mark’s
     petition to enroll the Connecticut judgments. A few months later, Mark moved to modify child
     support and maintenance. In July 2003, the trial court issued an order lowering the amount of
     child support and maintenance but extended the time period that Mark was obligated to pay
     maintenance. In March 2014, Luanne filed a petition for a rule to show cause, alleging that
     Mark had failed to pay maintenance. Mark filed a motion to dismiss Luanne’s petition and to
     vacate the trial court’s July 2003 order as void for lack of subject-matter jurisdiction. The trial
     court denied Mark’s motion. Mark appeals, arguing that the trial court’s July 2003 order is void
     for lack of subject-matter jurisdiction because only Connecticut, as the issuing state, has
     continuing, exclusive jurisdiction to modify a maintenance order. For the following reasons,
     we affirm.

¶2                                        I. BACKGROUND
¶3       In October 1993, Luanne and Mark were married in Cook County, Illinois. They had two
     children: a daughter, born on October 2, 1995, and a son, born on March 15, 1998. The parties
     divorced in Connecticut. The Connecticut court bifurcated the issues. On July 25, 2002, the
     court ordered the dissolution of the parties’ marriage, granted the parties joint legal custody of
     the children, designated Luanne as the primary physical custodian of the children, authorized
     Luanne to relocate to Illinois, and approved and ordered a stipulated parenting plan. On
     February 10, 2003, the court ordered Mark to pay child support and maintenance for four
     years, reviewable, inter alia, if Luanne’s multiple sclerosis worsened.
¶4       Shortly thereafter, Luanne and the children relocated to Du Page County. In March 2003,
     Mark moved to Du Page County, and in April 2003, he petitioned the trial court to enroll the
     Connecticut judgments. On April 28, 2003, the trial court granted Mark’s petition to enroll the
     Connecticut judgments, finding that it had “jurisdiction over the parties and subject matter
     herein.”
¶5       On May 6, 2003, Mark moved to “modify his spousal and child support obligations
     consistent with his current income,” alleging that “he moved to Illinois to be close to his
     children,” that he “obtained new employment in Illinois,” and that “his new income was less
     than the income for which the current support order was entered.” Mark specifically alleged
     that his “spousal and child support obligations should be modified.”
¶6       On July 23, 2003, the trial court lowered Mark’s child support and maintenance
     obligations. However, the trial court extended the period for Mark’s maintenance obligation,
     ordering that maintenance “shall terminate upon the death of either party and further order of


         1
          Connecticut and section 211(b) of Illinois’s version of the Uniform Interstate Family Support Act
     (750 ILCS 22/211(b) (West 2014)), at issue here, use the term “spousal support.” However, in this case
     the terms “spousal support” and “maintenance” will be used interchangeably.

                                                   -2-
       court, i.e., it may be subject to earlier modification or termination other than either parties’
       [sic] death.”
¶7         On November 19, 2013, Luanne filed a petition for contribution to college expenses for
       their children. Luanne also filed a petition for an increase in child support. On February 27,
       2014, Mark filed a motion to reduce child support.
¶8         On May 14, 2014, Luanne filed a petition for a rule to show cause as to why Mark should
       not be held in indirect civil contempt for failure to pay maintenance pursuant to the trial court’s
       July 23, 2003, order.2
¶9         On December 10, 2014, in response to Luanne’s petition for a rule to show cause, Mark
       filed a combined motion to dismiss and vacate. Count I sought dismissal of Luanne’s petition
       for a rule to show cause, pursuant to section 2-619(a)(1) of the Code of Civil Procedure (Code)
       (735 ILCS 5/2-619(a)(1) (West 2014)), arguing that Luanne’s petition was based on a void
       order. Mark argued that the trial court’s July 23, 2003, order was void for lack of
       subject-matter jurisdiction because, under section 211(b) of Illinois’s version of the Uniform
       Interstate Family Support Act (Family Support Act) (750 ILCS 22/211(b) (West 2014)) and
       Connecticut’s version of the Family Support Act (Conn. Gen. Stat. § 46b-212h(f)(1) (2013)),
       Connecticut had continuing, exclusive jurisdiction to modify its original maintenance order.
       Mark argued that, therefore, the petition should be dismissed because the court could not
       enforce a void order.
¶ 10       Count II sought dismissal of Luanne’s November 12, 2014, petition for a rule to show
       cause, which was voluntarily dismissed. Thus, we need not discuss this count.
¶ 11       Count III sought to vacate the trial court’s July 23, 2003, order, pursuant to section
       2-1401(f) of the Code (735 ILCS 5/2-1401(f) (West 2014)). Mark argued that the order was
       void for lack of subject-matter jurisdiction, based on section 211(b) of the Family Support Act.
¶ 12       On July 13, 2015, the trial court denied Mark’s section 2-619(a)(1) motion to dismiss
       Luanne’s petition for a rule to show cause and denied Mark’s section 2-1401(f) motion to
       vacate the trial court’s July 23, 2003, order. The court stated in its written order:
               “Defendant granted leave to file appeal pursuant to [Illinois Supreme Court] Rule
               304(b)(3) from order denying relief prayed in count I and III of defendant’s motion to
               dismiss pursuant to 5/2-619 and 735 ILCS 5/2-1401.”
¶ 13       On August 12, 2015, Mark filed his notice of appeal. Only the trial court’s denial of Mark’s
       motion to vacate the trial court’s July 23, 2003, order comes before us pursuant to Rule
       304(b)(3), which allows an appeal from “[a] judgment or order granting or denying any of the
       relief prayed in a petition under section 2-1401 of the Code of Civil Procedure.” Ill. S. Ct. R.
       304(b)(3) (eff. Mar. 8, 2016). Thus, we will review the trial court’s denial of Mark’s motion
       seeking to vacate the order as void for lack of subject-matter jurisdiction.

¶ 14                                         II. ANALYSIS
¶ 15      Mark argues that the July 23, 2003, order is void for lack of subject matter-jurisdiction
       because only Connecticut, as the issuing state, had continuing, exclusive jurisdiction to modify
       maintenance, pursuant to section 211 of the Family Support Act (750 ILCS 22/211 (West

          2
           On November 12, 2014, Luanne filed a pro se petition for a rule to show cause, but this petition
       was voluntarily dismissed.

                                                    -3-
       2014)). “Whether a circuit court has subject matter jurisdiction to entertain a claim presents a
       question of law which we review de novo.” McCormick v. Robertson, 2015 IL 118230, ¶ 18.
¶ 16       Subject-matter jurisdiction refers to a court’s power “ ‘to hear and determine cases of the
       general class to which the proceeding in question belongs.’ ” People v. Castleberry, 2015 IL
       116916, ¶ 12 (quoting In re M.W., 232 Ill. 2d 408, 415 (2009)). “With the exception of the
       circuit court’s power to review administrative action, which is conferred by statute, a circuit
       court’s subject matter jurisdiction is conferred entirely by our state constitution.” McCormick,
       2015 IL 118230, ¶ 19.
¶ 17       Under section 9 of article VI of the Illinois Constitution, the jurisdiction of circuit courts
       extends to all “justiciable matters except when the Supreme Court has original and exclusive
       jurisdiction relating to redistricting of the General Assembly and to the ability of the Governor
       to serve or resume office.” Ill. Const. 1970, art. VI, § 9. So long as a matter brought before the
       circuit court is justiciable and does not fall within the original and exclusive jurisdiction of the
       supreme court, the circuit court has subject-matter jurisdiction to consider it. See In re M.W.,
       232 Ill. 2d at 424. A matter is considered justiciable when it presents “a controversy
       appropriate for review by the court, in that it is definite and concrete, as opposed to
       hypothetical or moot, touching upon the legal relations of parties having adverse legal
       interests.” Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 335
       (2002).
¶ 18       Regarding subject-matter jurisdiction, the supreme court has explained that “the only
       consideration is whether the alleged claim falls within the general class of cases that the court
       has the inherent power to hear and determine. If it does, then subject matter jurisdiction is
       present.” (Emphasis in original.) In re Luis R., 239 Ill. 2d 295, 301 (2010). Even a defectively
       stated claim is sufficient to establish a circuit court’s subject-matter jurisdiction if the claim
       falls within the general class of cases that the court has the inherent power to hear. Id.
¶ 19       Compliance with a statutory requisite presents a different matter from whether a circuit
       court has subject-matter jurisdiction. See McCormick, 2015 IL 118230, ¶ 22. “Except when the
       proceeding is one for administrative review, a deviation from a statutory requirement does not
       divest the court of jurisdiction.” Id. A circuit court’s subject-matter jurisdiction over all
       justiciable matters is conferred by the Illinois Constitution and cannot be negated or divested
       by the failure to satisfy a certain statutory requirement or prerequisite. See Castleberry, 2015
       IL 116916, ¶ 15; LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶¶ 27-40. Therefore, even as
       here, where the General Assembly created a new justiciable matter through legislation (the
       Family Support Act) that identified rights or duties that had no counterpart in common law or
       at equity, the establishment of the new justiciable matter “neither extends nor constrains the
       court’s jurisdiction.” McCormick, 2015 IL 118230, ¶ 23.
¶ 20       The jurisdictional challenge raised by Mark in this case is premised on section 211 of the
       Family Support Act, which provides:
                    “(a) A tribunal of this State issuing a spousal-support order consistent with the law
                of this State has continuing, exclusive jurisdiction to modify the spousal-support order
                throughout the existence of the support obligation.
                    (b) A tribunal of this State may not modify a spousal-support order issued by a
                tribunal of another state having continuing, exclusive jurisdiction over that order under
                the law of that state.


                                                    -4-
                   (c) A tribunal of this State that has continuing, exclusive jurisdiction over a
               spousal-support order may serve as:
                        (1) an initiating tribunal to request a tribunal of another state to enforce the
                   spousal-support order issued in this State; or
                        (2) a responding tribunal to enforce or modify its own spousal-support order.”
                   750 ILCS 22/211 (West 2014).
¶ 21       Although section 211 uses the term “jurisdiction,” it must be understood as only a
       procedural limit on when the trial court may modify a spousal support or maintenance order
       issued in another state and “not a precondition to the exercise of the court’s inherent authority.”
       McCormick, 2015 IL 118230, ¶ 27 (holding that the use of the term “jurisdiction” in the
       Uniform Child-Custody Jurisdiction and Enforcement Act (750 ILCS 36/201 (West 2010))
       does not limit the trial court’s subject-matter jurisdiction, because a statute cannot divest a
       court of subject-matter jurisdiction that is conferred by the Illinois Constitution); see also In re
       Marriage of Edelman, 2015 IL App (2d) 140847, ¶ 17 (holding that the trial court had
       subject-matter jurisdiction of a dispute under the Family Support Act).
¶ 22       In this case, in May 2003, Mark filed a motion seeking modification of child support and
       “spousal support” or maintenance due to a change in circumstances. The question of whether
       child support and maintenance should be modified clearly presented a justiciable matter. See
       McCormick, 2015 IL 118230, ¶ 28. That is, Mark raised a claim falling within the general class
       of cases the trial court had the inherent power to hear and decide. The trial court therefore had
       subject-matter jurisdiction to entertain Mark’s motion. See Luis R., 239 Ill. 2d at 305
       (subject-matter jurisdiction is invoked by the filing of a claim alleging the existence of a
       justiciable matter). Whether or not the trial court should have considered Mark’s motion on the
       merits does not implicate subject-matter jurisdiction. See McCormick, 2015 IL 118230, ¶ 28.
       At best, the judgment of July 2003 was voidable; it is not void for lack of subject-matter
       jurisdiction. Therefore, the trial court properly denied Mark’s section 2-1401(f) motion to
       vacate the trial court’s judgment.
¶ 23       Mark cites Hornblower v. Hornblower, 94 A.3d 1218 (Conn. App. Ct. 2014), Sootin v.
       Sootin, 41 So. 3d 993 (Fla. Dist. Ct. App. 2010), Pek v. Prots, 409 N.J. Super. 358 (2008), and
       Hook v. Hook, 611 S.E.2d 869 (N.C. Ct. App. 2005), to support his argument. Although these
       cases interpret provisions similar to section 211, these cases are not controlling here. Decisions
       “from our sister state courts are not binding on the courts of this state.” In re Parentage of
       Scarlett Z.-D., 2015 IL 117904, ¶ 55. In any event, none of the cases cited by Mark address
       whether a judgment is void for lack of subject-matter jurisdiction. Further, none of the cases
       discuss that subject-matter jurisdiction is derived from our state’s constitution and that such
       jurisdiction cannot be divested by statute. Therefore, the cases do not reflect Illinois law and
       are not persuasive. See id.
¶ 24       We note that Mark misrepresents the record by contending that he “moved to modify the
       child support obligation, only.” (Emphases in original.) Mark also argues that, “inexplicably,
       the trial court in Illinois then went beyond that [in that it] not only reduced (modified) child
       support, it also modified (without any request to do so) the maintenance (spousal support)
       award.” The record established that, although Mark’s motion was labeled, “Motion to Modify
       Child Support,” Mark alleged that his “spousal and child support obligations should be
       modified” and asked the court to “[m]odify his spousal and child support obligations
       consistent with his current income.” (Emphases added.) Therefore, we reject Mark’s

                                                    -5-
       contention that the trial court’s modification of maintenance was “inexplicable.” The record
       clearly establishes that Mark requested such modification.

¶ 25                                      III. CONCLUSION
¶ 26      We affirm the trial court’s denial of respondent’s motion to vacate.

¶ 27      Affirmed.




                                                 -6-